UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1302



JUDY T. DAULTON,

                                              Plaintiff - Appellant,

          versus


PIEDMONT   TECHNICAL    COLLEGE;   ROBERT     E.
TEMPLETON,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:05-cv-02682-HFF)


Submitted: July 24, 2007                      Decided:   July 27, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Judy T. Daulton, Appellant Pro Se. Davis Thomas Duff, DUFF, WHITE
& TURNER, LLC, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Judy   T.   Daulton   appeals   the   district   court’s   order

granting Piedmont Technical College’s motion for summary judgment,

accepting the report and recommendation of a magistrate judge, and

dismissing her Title VII complaint.       We have reviewed the record

and find no reversible error.        Accordingly, we affirm for the

reasons stated by the district court.           See Daulton v. Piedmont

Technical College, No. 8:05-cv-02682-HFF (D.S.C. Mar. 7, 2007). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -